      Case 3:20-cv-05980-MW-MJF Document 1040 Filed 05/03/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA
                                PENSACOLA DIVISION


IN THE MATTER OF IN RE                              §
SKANSKA USA CIVIL                                   §
SOUTHEAST INC. AND                                  §
SKANSKA USA, INC. AS                                §            ADMIRALTY RULE 9(H)
OWNERS OF THE BARGE KS                              §
5531 PRAYING FOR                                    §
EXONERATION FROM OR                                 §
LIMITATION OF LIABILITY                             §
                                                    §              CIVIL ACTION NO.
                                                    §           3:20-CV-05980 – RV / MJF



                                 DIRECT FILING SHORT FORM

                          CLAIM IN LIMITATION
    JOINDER IN CLAIM AND MASTER ANSWER INTERVENTION AND JOINDER IN
               MASTER COMPLAINTS CLAIMANT PROFILE FORM
Authorized by Order of the Court, Civil Action No. 3:20-cv-05980-RV-MJF, Dkt.
No. 7.

By submitting this document, I am asserting a claim in In re Skanska USA Civil Southeast Inc.
and Skanska USA, Inc., as Owners of the Barge KS 5531 Praying for Exoneration From or
Limitation of Liability, Case No. 3:20-cv-05980-RV-MJF;1 adopt and incorporate the Master
Answer [Dkt. 66           ] and/or intervene into, join, and otherwise adopt the Master Claim
[Dkt. # 60 ] for damages arising from barges 460007, CBR 758, KS 6011, and KS 5531,
which impacted the Pensacola Bay Bridge.




1
 See Dkt. No. 7, Notice to Claimants, filed 12/14/2020. To note: all Limitations proceedings were consolidated
before Judge Rodger Vinson on February 15, 2021 [Dkt. No. 9]. This form should be filed with the U.S. District
Court for the Northern District of Florida, 100 N. Palafox Street, Pensacola, Florida 32502, in Civil Action No.
3:20-cv-05980 and with Defense Counsel at the following address: Kenneth H. Tribuch, Chaffe McCall LLP, 801
Travis, Suite 1910 Houston, Texas 77002.
       Case 3:20-cv-05980-MW-MJF Document 1040 Filed 05/03/21 Page 2 of 5




                                        Short Form Joinder
 IN RE: SKANSKA USA CIVIL SOUTHEAST, INC. AND SKANSKA USA,
 INC. EXONERATION FROM OR LIMITATION OF LIABILITY

 DIRECT FILING SHORT FORM

 Authorized by Order of the Court, Civil Action No. 3:20-cv-05980-RV-MJF, Dkt. No. 7.

                                        Claimant Information
 Name
 Last Name
Thiengtrong

 First Name
Anek

 Middle Name/Maiden

 Suffix


 Phone Number
562 499 9150

 E-Mail Address
Vince2534@gmail.com

 Address
4301 Creighton Rd # 139
 City / State / Zip
Pensacola, FL 32504

 Is this an Individual Claim or a Business Claim?
          Individual claim

 If this is an individual claim, complete the following:
 Name
Anek Theingtrong

 Occupation
Works at Flounders on Pensacola Beach




                                                 1
      Case 3:20-cv-05980-MW-MJF Document 1040 Filed 05/03/21 Page 3 of 5




 Address
4301 Creighton Rd #139

 City / State / Zip
Pensacola, FL 32504

 Last 4 digits of your Social Security Number


 If this is a business claim, complete the following:
 Business Name

 Type of Business

 Address

 City / State / Zip

 Last 4 digits of your Tax ID Number


                                    Attorney Information
 Attorney Name:          Joseph A. Zarzaur, Jr.
 Firm Name:              Zarzaur Law, P.A.
 Address:                100 Palafox Place
 City / State / Zip:     Pensacola, FL 32502
 Phone Number:           850 444 9299
 E-Mail Address:         service@zarzaurlaw.com

                                         Claim Type
 Claim Type– Other

                                      Brief Description




                                                  2
      Case 3:20-cv-05980-MW-MJF Document 1040 Filed 05/03/21 Page 4 of 5




 1. Whether you are an individual or business, for earnings/profit loss claims, please include
 either your annual salary / hourly wage or your annual profit(s) in the two years before
 Hurricane Sally struck the Gulf Coast on September 16, 2020.

n/a
During the March, 18 2021 status and scheduling conference, the Court expressed a preference to
complete discovery in complete discovery in two separate phases. Specifically, the first phase of
discovery would focus on issues relevant to jurisdiction and the limitation of liability actions.
Thereafter, following a trial on these limited issues, the parties would turn to discovery relating
to claimaints’ damages. To the extent that claimants are still calculating their damages, the
calculations and underlying documentation will be the subject of the damages phase of this
litigation.



 2. If you claim lost earnings/profits/income, please state the approximate amount of loss
 you have experienced since the Pensacola Bay Bridge closed on September 16, 2020.
Claimant’s economic and non economic damages are still growing.
Claimant claims damages for past and future economic losses as a result of Skanska’s
negligence. Because the Pensacola Bay Bridge has not yet been repaired, Claimant’s economic
losses are continuing and will continue in the future beyond the claim deadline until such time as
the bridge is repaired and fully operational at the pre-Hurrican Sally level of traffic flow. The
aggregate value of claims arising from the bridge outage necessarily exceeds the aggregate value
of all barges that Skanska alleges struck the bridge. During the March, 18 2021 status and
scheduling conference, the Court expressed a preference to complete discovery in complete
discovery in two separate phases. Specifically, the first phase of discovery would focus on issues
relevant to jurisdiction and the limitation of liability actions. Thereafter, following a trial on
these limited issues, the parties would turn to discovery relating to claimaints’ damages. To the
extent that claimants are still calculating their damages, the calculations and underlying
documentation will be the subject of the damages phase of this litigation. The past economic
losses sustained by Claimant are approximate and quantified from September 16, 2020 until the
date of the claim deadline.



 3. If you claim commuting expenses, please state the approximate increase in commuting
 expenses that you attribute to the Pensacola Bay Bridge Outage.
n/a




 4. If you checked “other” as your claim type, please describe the injury, as well as how and
 when it was sustained.
On 2/28/2021, at approximately 10:30 PM, Mr. Thiengtrong was driving from Pensacola to his place of work on
Pensacola Beach. Because the bridge had collapsed, he had to take the Garcon Bridge route, much like many other
drivers. As a result of the massive amount of drivers being diverted to the Garcon Point bridge, traffic was more
dense than it ever was before the bridge collapse. Skanska’s negligence was the proximate cause of the bridge
collapse and was as such the proximate cause of the dense traffic on Garcon Point bridge. Due in part to the density
of traffic caused by Skanska’s negligence, another car veered into Mr. Thiengtrong’s lane and smashed into his car
head on. Because the traffic density was so great and because Mr. Thiengtrong never would have been on Garcon
Point bridge at the time of the wreck if not for Skanska’s negligence, Skanska is responsible for the injuries he
suffered.
              Case 3:20-cv-05980-MW-MJF Document 1040 Filed 05/03/21 Page 5 of 5




By signing this form, Claimant agrees to share the information provided above and any accompanying documents with the
Defendants in Case No. 3:20-cv-05980-RV-MJF.

/s/ Joseph A. Zarzaur, Jr.
 Claimant or Attorney Signature


Joseph A. Zarzaur, Jr.
 Print Name


May 3, 2021
 Date




                                                             2
